Exhibit 10.52
SETTLEMENT AGREEMENT
          This Agreement is entered into effective this 29th day of November,
1992, by and between the United States of America (“the United States”) and
Aerojet-General Corporation (“Aerojet”).
     WHEREAS:
     1.1 In 1951, Aerojet established a facility located in Sacramento County,
California for the purpose of developing, testing and building rocket systems
for the United States (“Aerojet Plant”). Since its inception, this facility has
been devoted primarily to the performance of contracts for the United States.
     1.2 Beginning in 1951, Aerojet has entered into numerous contracts with the
United States and prime contractors and subcontractors to the United States for
the development, production, and refurbishment of rockets at the Aerojet Plant.
The principal contracting entities for the United States have been the
Departments of the Air Force, Navy, and Army, and the National Aeronautics and
Space Administration. Examples of the contract programs performed at the Aerojet
Plant during the period 1951-1979 are Gemini, Apollo, Delta, Titan, Polaris,
Minuteman, Hawk, Genie, Tartar, Standard Missile and Harpoon.

 



--------------------------------------------------------------------------------



 



     1.3 The United States, principally through the Air Force and Navy, has
owned substantial facilities at the Aerojet Plant since it was established in
1951. The Air Force owns Air Force Plant 70, comprised of approximately 52 acres
of land and two principal buildings containing 375,000 square feet of floor
space. One building is devoted to offices and the other to industrial uses. Air
Force Plant 70 was originally constructed in the late 1950’s in support of the
Titan program and was subsequently used for many of the Air Force ICBM programs,
as well as a variety of smaller programs. Since its construction, Aerojet has
occupied and used portions of Air Force Plant 70 pursuant to Air Force
facilities contracts, with the exception of one twelve-year period (1970-82),
when it was operated solely by McClellan Air Force Base as a storage annex.
During periods of Aerojet occupancy and use, the United States also occupied and
used a portion of Air Force Plant 70.
     1.4 (a) The Navy also owns a substantial number of facilities at the
Aerojet Plant. These facilities were initially constructed in support of the
Polaris Program in the 1950’s and 1960’s, and since then have been used on a
variety of government programs. The Navy-owned facilities include: (a) nearly
300 buildings ranging in size from 67,000 sq. ft. industrial facilities to 100
sq. ft. safety shelters; (b) appurtenances to those buildings and other
structures, such as roads, fences, cleaning pads, test stands, storage tanks,
drainage ditches and waste basins; and (c) approximately 1,100 items of plant
equipment.

- 2 -



--------------------------------------------------------------------------------



 



          (b) The Navy facilities are situated on approximately 3,565 acres of
land at the Aerojet Plant that are owned by Aerojet and were purported to be
leased to the Navy under a series of renewable land leases commencing in 1956.
From the 1960’s until the present, Aerojet’s use and operation of the Navy-owned
facilities have been governed by a series of facilities management contracts
entered into by Aerojet and the Navy.
     1.5   Aerojet used various chemicals in the performance of contracts at the
Aerojet Plant. In 1979, certain of those chemicals were found present in
groundwater and soils beneath and in groundwater in the immediate vicinity of
the Aerojet Plant. Subsequently, private parties and state and federal
regulatory agencies made demands and claims and brought actions against Aerojet
respecting alleged historical discharges of chemicals to soils and groundwater.
     1.6   Under authority of the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C., §§ 9602 et seq.) (hereinafter
“CERCLA”) and comparable state statutes, the regulatory agencies sought that
Aerojet undertake and Aerojet did undertake investigative, remedial, and other
actions to respond to the findings of chemicals at the Aerojet Plant. Later,
Aerojet and the agencies negotiated and agreed to a Partial Consent Decree,
entered in a consolidated action in U. S. District Court. This Partial Consent
Decree provides, inter alia, that Aerojet will

- 3 -



--------------------------------------------------------------------------------



 



perform certain interim remedial and water supply monitoring actions at the
Aerojet Plant, and will conduct a Remedial Investigation/Feasibility Study.
Aerojet has filed a counterclaim against the United States in that action,
asserting in part that the United States is responsible for some or all response
costs incurred and to be incurred by Aerojet, including costs of compliance with
this Decree.
     1.7 Aerojet has tendered the defense of private and regulatory agency
claims and actions brought against it to its general liability insurers. The
insurers failed to defend and disputed coverage. Aerojet and the insurers are in
litigation respecting the insurers’ obligations to defend and indemnify Aerojet
under the terms of its insurance policies.
     1.8 Aerojet has incurred and will continue to incur costs in addressing the
demands, claims and actions by private parties and the regulatory agencies, and
in investigating and conducting clean-up activities at the Aerojet Plant. When
it first began to incur such costs, Aerojet sought to include them as allowable
costs within its indirect cost pool for allocation to its contracts with the
United States and to its subcontracts under prime contracts with the United
States. The Administrative Contracting Officer (“ACO”) disallowed such costs,
but agreed that Aerojet could reserve the issue of their allowability in each
affected contract. In 1986, Aerojet submitted a claim for the disallowed costs
under the Contract Disputes Act, which the ACO denied in a Final Decision

- 4 -



--------------------------------------------------------------------------------



 



dated February 9, 1987. Aerojet then filed a notice of appeal and complaint with
the Armed Services Board of Contract Appeals, ASBCA No. 34033, which was
answered by the United States. Extensive discovery was conducted thereafter. The
claim amount was periodically updated as additional costs were incurred by
Aerojet.
     1.9 Under an agreement executed November 30, 1989, and amended February 26,
1990 (the “Stage A Settlement Agreement”), Aerojet and the United States settled
recovery of certain costs incurred by Aerojet through June 1989 (“Stage A
Expenditures”). ASBCA No. 34033 was dismissed pursuant to that settlement.
     1.10 On December 14, 1989, Aerojet filed a claim under the Contract
Disputes Act seeking to include in its indirect cost pool the costs which it has
incurred and will continue to incur after June 1989 relative to alleged
historical discharges. The ACO denied that claim in a Final Decision dated
January 31, 1990. Aerojet then filed a notice of appeal and complaint with the
Armed Services Board of Contract Appeals, ASBCA No. 40309, which was answered by
the United States.
     1.11 Aerojet Insurers have asserted a right to an offset or a reduction of
their obligations to pay or reimburse Aerojet for Stage A Expenditures which the
United States has recognized pursuant to the Stage A Settlement Agreement.
Aerojet and the United States deny that any such right exists. This issue has
not yet been finally adjudicated or otherwise resolved.

- 5 -



--------------------------------------------------------------------------------



 



     1.12 The United States has asserted that its obligation, if any, to allow
the costs in the pricing of Aerojet’s government contracts is secondary to the
obligation of Aerojet’s insurers to pay and indemnify Aerojet under its general
liability policies. In entering into this Agreement and the Stage A Settlement
Agreement, the parties recognize that: (1) Aerojet’s insurers have failed to pay
all the costs in issue and are disputing their obligation to defend and
indemnify Aerojet under the policies; and (2) Aerojet is entitled to include the
costs in its indirect rates only to the extent that such costs are not paid by
Aerojet’s insurers.
     NOW THEREFORE, the United States and Aerojet, seeking to avoid protracted
litigation, do hereby compromise and settle claims and disputes between them
respecting Site Restoration Costs, as defined in Section 2.10, including without
limitation Aerojet’s claim on appeal in ASBCA No. 40309, all in accordance with
the terms of this Agreement and all Exhibits to this Agreement.
2. DEFINITIONS
     2.1 Aerojet Insurer means each liability insurer, whether providing primary
or excess insurance, and the California Insurance Guarantee Association, against
which Aerojet has made claim for recovery of Site Restoration Costs and which is
or was a party to the suit now captioned Aerojet-General Corporation et al. vs.

- 6 -



--------------------------------------------------------------------------------



 



Transport Indemnity Insurance Company et al. (San Mateo Superior Court
No. 26245).
     2.2 Aerojet Site means that land for which Aerojet has responsibilities
under subsection 5(A) (1) of the Partial Consent Decree.
     2.3 Allowable Site Restoration Costs means that percentage of Site
Restoration Costs (as defined in Section 2.10) incurred after November 28, 1992
which, pursuant to Section 3.3, the United States recognizes as allowable costs
within Aerojet’s indirect cost pool(s) allocable to Aerojet’s Government
Contracts.
     2.4 Date of Execution of this Agreement means the date of the last required
signature of this Agreement by an authorized representative of Aerojet or the
United States, as provided in Section 11.12 below.
     2.5 Government Contract or Contract with the United States means any
contract, or any modification to any contract between Aerojet and any
contracting department, agency or entity of the United States, including any
contract or subcontract, or any modification to any subcontract between Aerojet
and any entity which is a party to a prime contract, or to a subcontract under a
prime contract with any contracting department, agency, or entity of the United
States.

- 7 -



--------------------------------------------------------------------------------



 



     2.6 Partial Consent Decree means that decree entered on June 23, 1989,
including all modifications thereof, whether entered before or after this
Agreement, in the consolidated actions United States et al. vs. Aerojet General
Corp. et al., (E.D. Cal. CIVS-86-0063-EJG, CIVS-86-0064-EJG).
     2.7 Recovery from a Third Party means payment to Aerojet after the
effective date of this Agreement by an Aerojet Insurer or any person or entity
other than the United States, its agencies, departments, officers and employees,
pursuant to a judgment, settlement, or otherwise for:

  (a)   Site Restoration Costs;     (b)   interest in respect of or attributable
to Site Restoration Costs; or     (c)   punitive damages in any action for the
recovery of Site Restoration Costs;

irrespective of whether such payment is made subject to a condition or a
purported reservation of rights; provided that Recovery from a Third Party does
not include payments which are included in the “amount of Stage A recovery”, as
defined in the Stage A Settlement Agreement.

- 8 -



--------------------------------------------------------------------------------



 



     2.8 Remedial Action means any removal or remedial action under CERCLA or
any like requirement under any federal or state statute or regulation, including
all associated investigation and operation and maintenance, undertaken at the
Aerojet Site.
     2.9 Settlement Credit Account means the account that Aerojet established
pursuant to Section I.B.2 of the Stage A Settlement Agreement, which Aerojet
maintains on its books.
     2.10 Site Restoration Costs (a) means such of the following described costs
and any other costs which Aerojet has incurred or will incur in addressing
demands, claims and actions brought by private parties and state and federal
regulatory agencies relative to actual or alleged releases or threatened
releases of chemicals to soils or groundwater at the Aerojet Site as a result of
actual or alleged discharge or disposal activities prior to 1980, irrespective
of whether the cost is attributable to any Government-owned facility that is the
subject of the Aerojet offer set forth in Exhibit A to this Agreement:
               (i) costs of Remedial Action;
               (ii) costs of compliance with the Partial Consent Decree;
               (iii) costs of defense of the consolidated actions captioned
United States et al. vs. Aerojet General Corp. et al.

- 9 -



--------------------------------------------------------------------------------



 



(E.D. Cal. CIVS-86-0063-EJG, CIVS-86-0064-EJG), and of the consolidated actions
captioned People ex rel. Van de Camp et al. (Sacramento Superior Court
No. 286073), including costs of prosecution of the mandate proceedings
consolidated therewith;
               (iv) costs of defending and responding to demands, claims and
actions brought by local, state and federal regulatory agencies which, though
reserved from or otherwise outside the coverage of the Partial Consent Decree,
are within the subject matter of the actions identified in subsection
2.10(a)(iii) above; and
               (v) costs of defending and responding to demands, claims and
actions brought by private parties.
          (b) Site Restoration Costs do not include the following:
               (i) charges questioned by the United States pursuant to
Section 11.1 which are finally disallowed;
               (ii) expenses that are considered Allowable Contemporary Costs as
that term is used in Aerojet’s CAS disclosure statement in effect at the time
such costs are incurred;
               (iii) Stage A Expenditures as defined in Section 2.11;

- 10 -



--------------------------------------------------------------------------------



 



               (iv) legal expenses which Aerojet has incurred or will incur
after November 1988 respecting claims and litigation with Aerojet Insurers,
which expenses are recognized by the United States as a fully allowable element
of Aerojet’s G&A pool, pursuant to a separate agreement previously executed by
the parties; and
               (v) costs of Remedial Action which Aerojet has incurred or will
incur in connection with perchlorate, except that costs of the Remedial
Investigation/Feasibility Study under the Partial Consent Decree and similar
investigatory and related costs, such as oversight costs, as to perchlorate are
included in Site Restoration Costs.
               (vi) those costs of defending and resolving, by judgment or
settlement, an action brought by a private (non-governmental) party for alleged
personal injury or property damage, that are directly attributable to a final,
unappealable determination by a court that Aerojet “managerial personnel” (as
defined in FAR 52.245-5 [Jan. 1986]) engaged in willful misconduct or lack of
good faith in connection with actual or alleged discharge or disposal activities
at the Aerojet Site prior to 1980; and
               (vii) fines, penalties and punitive damages imposed upon Aerojet
by a court or administrative agency in a final, unappealable determination
relating to actual or alleged discharge or disposal activities at the Aerojet
Site prior to 1980.

- 11 -



--------------------------------------------------------------------------------



 



     2.11 Stage A Expenditures means all Site Restoration Costs which Aerojet
incurred through June 1989 and were the subject of the Stage A Settlement
Agreement.
     2.12 Stage A Settlement Agreement means the parties’ settlement agreement
in ASBCA No. 34033, executed on November 30, 1989 and amended on February 26,
1990.
3. SETTLEMENT OF SITE RESTORATION COSTS
     3.1 The parties recognize that: (1) Aerojet Insurers have failed to pay all
Stage A Expenditures and Site Restoration Costs, and are disputing their
obligation to defend and indemnify Aerojet under its general liability policies;
and (2) Aerojet is entitled to recognition of Stage A Expenditures and Site
Restoration Costs in the pricing of its Government Contracts only to the extent
that such costs are not paid by Aerojet Insurers. Accordingly, in order to
assure that there is no double recovery of costs by Aerojet, and to effectuate
the intent of this Agreement and the Stage A Settlement Agreement, the parties
agree that:
          (a) the agreement of the United States to allow and pay costs is in
advance of potential recovery from Aerojet’s insurers; and

- 12 -



--------------------------------------------------------------------------------



 



          (b) implementing FAR 31.201-5 (“Credits”), the United States is
entitled to a credit from any insurance recovery for such costs, in accordance
with the terms of this Agreement and the Stage A Settlement Agreement as
amended.
     3.2 As to all Site Restoration Costs incurred through November 28, 1992:
          (a) Except for those contracts referenced in subsection 3.2(c),
Aerojet hereby releases its right to seek an increase in the prices of Aerojet
Government Contracts pursuant to the clauses reserving such right to Aerojet in
respect of such Site Restoration Costs.
          (b) (1) The United States hereby releases all rights, title and
interest in all funds credited to the Settlement Credit Account through
November 28, 1992.
               (2) Aerojet shall not be required to make a downward adjustment
in the prices of subcontract Nos. GD5-161526 and GD6-161528 for such Site
Restoration Costs allocable to those subcontracts, and the United States hereby
releases all rights to seek such an adjustment in the prime contracts relating
to those subcontracts.
          (c) The United States will recognize $2,767, 000 of such Site
Restoration Costs as indirect costs in the closeout of

- 13 -



--------------------------------------------------------------------------------



 



contract F04704-88-C-0025 (Peacekeeper), and the United States will recognize
$691,000 of such Site Restoration Costs as indirect costs in the termination
settlement of contract F04704-87-C-0050 (SICBM). The parties acknowledge that
the amounts set forth in this subsection 3.2 (c) are based on Aerojet having
incurred $28,872,000 in Site Restoration Costs through November 28, 1992. If,
following Government audit, it is finally determined either by agreement of the
parties, or absent such agreement, by dispute resolution under Section 10, that
Aerojet has not incurred at least $28,872,000 in Site Restoration Costs through
November 28, 1992 due to costs questioned by the United States pursuant to
Section 11.1, Aerojet shall pay to the United States 65% of the amount by which
Site Restoration Costs incurred through November 28, 1992, fall below
$28,872,000.
     3.3 Subject to Section 11.1 below, the United States will recognize (as
Allowable Site Restoration Costs) 65% of all Site Restoration Costs incurred and
to be incurred after November 28, 1992 as allowable and recoverable costs within
Aerojet’s indirect cost pool(s) allocable to Government Contracts, including
without limitation those contracts referenced in Section 3.2 above.
     3.4 In order to implement Section 3.3 as to Government Contracts entered
into before the Date of Execution of this Agreement and whose performance has
occurred or will occur, in whole or in part, after November 28, 1992:

- 14 -



--------------------------------------------------------------------------------



 



          (a) Aerojet will provide to the Divisional Administrative Contracting
Officer (DACO) a listing of all such Government Contracts which contain a clause
reserving the right to make adjustments with respect to Site Restoration Costs.
This listing will include: the contracting agency, contract number, the
principal contact at and address of the agency, the elements of cost and price
to be adjusted, and the amounts of such adjustments, determined as follows:
               (1) As to each listed fixed-price and fixed-price incentive fee
contract which is subject to upward adjustment, Aerojet and the United States
will increase the price by the amount of Allowable Site Restoration Costs
projected to be allocated to that contract after November 28, 1992, as of the
Date of Execution of this Agreement;
               (2) As to Subcontracts GD5-161526 and GD6-161528 with
Martin-Marietta Corporation, Aerojet will provide a credit calculated at 35% of
the difference between (a) Site Restoration Costs included in the price of said
subcontracts and (b) payments to Aerojet on such subcontracts that were applied
to fund in part the Stage A Agreement and subsection 3.2(b)(2) of this
Agreement. Aerojet will also provide credits in accordance with provisions of
certain classified contracts.
               (3) As to each listed cost-reimbursement contract providing for
an upward adjustment, Aerojet and the United States

- 15 -



--------------------------------------------------------------------------------



 



will increase the estimated cost and price by the Allowable Site Restoration
Costs projected to be allocated to that contract after November 28, 1992, as of
the Date of Execution of this Agreement.
          (b) Aerojet and the United States will promptly negotiate in good
faith to reach agreement on the adjustments to elements of price (including,
where applicable, target cost, target price and ceiling) for those Government
Contracts described in subsection 3.4(a) above, but no adjustment to profit will
be made. It is the parties’ intent to minimize the number of contracts to be
modified by offsetting credits against upward adjustments, and making a net
adjustment through modification of one or a few contracts. If the parties are
unable to reach agreement on the net adjustments, Aerojet will submit a claim,
certified under the Contract Disputes Act of 1978, for the adjustment or
adjustments it believes are appropriate to comply with this Agreement. Any
resulting dispute will be resolved under Section 10, Disputes.
          (c) As to each such cost-reimbursement contract which does not contain
a clause reserving the right to make an adjustment with respect to Site
Restoration Costs, Aerojet will bill Allowable Site Restoration Costs allocable
to each such contract.
          (d) Aerojet will bill Allowable Site Restoration Costs allocated to
the contracts specified in subsections 3.4(a) and (c) above in accordance with
the terms of those contracts.

- 16 -



--------------------------------------------------------------------------------



 



     3.5 In order to implement Section 3.3 above as to all Government Contracts
entered into on or after the Date of Execution of this Agreement:
          (a) Aerojet will include and the United States will accept Allowable
Site Restoration Costs in forward pricing rates for all Government Contracts
entered into on or after the Date of Execution of this Agreement.
          (b) Aerojet will bill such costs in accordance with the terms and
conditions of each such Government Contract.
          (c) Allowable Site Restoration Costs will be excluded in establishing
the negotiated profit percentage or amount on all such Government Contracts. In
all cost-disclosure pricing proposals, Aerojet will demonstrate that no profit
is being proposed on Allowable Site Restoration Costs.
4 . CREDITS FOR RECOVERIES FROM INSURERS AND OTHER THIRD PARTIES
     4.1 (a) If the expenses incurred by Aerojet in pursuing a Recovery from a
Third Party have been allowed for allocation to Aerojet’s Government Contracts,
Aerojet will record 65% of any such Recovery from a Third Party on its books as
a credit to reduce Allowable Site Restoration Costs in the Aerojet fiscal year
when such recovery is received, as provided in this Section 4.1, and
Sections 4.2 and 4.3 below. Aerojet will apply this credit to its

- 17 -



--------------------------------------------------------------------------------



 



indirect cost pool(s) before allocation of Site Restoration Costs to Government
Contracts.
          (b) To the extent the credit described in subsection 4.1(a) exceeds
Allowable Site Restoration Costs allocated to Government Contracts in a single
Aerojet fiscal year, Aerojet will carry forward the remaining balance of the
credit, together with interest as provided in subsection (c) below, as a
reduction of Allowable Site Restoration Costs in subsequent year(s) until the
credit is fully depleted.
          (c) Aerojet will include in the credits made pursuant to this Section
simple interest at the applicable interest rate(s) specified by the Contract
Disputes Act (42 U.S.C. § 611) from the date on which any Recovery from a Third
Party is received by Aerojet until the credit is fully depleted.
     4.2 If Aerojet Insurers obtain an offset or a reduction of their
obligations to Aerojet on the basis or by virtue of this Agreement, or any
provision herein, Aerojet’s credit obligations pursuant to Section 4.1 above for
payments made by an Aerojet Insurer shall be reduced by 35% of the amount of any
such offset or reduction.
     4.3 If Aerojet is required to repay any funds that were (1) paid to Aerojet
subject to a condition or a purported reservation of rights and (2) credited to
the Settlement Credit Account or

- 18 -



--------------------------------------------------------------------------------



 



credited as a Recovery from a Third Party pursuant to subsection 4.1(a), then
the amount of any such repayment will be added to and considered as Allowable
Site Restoration Costs in the Aerojet fiscal year in which such repayment is
made.
5. CREDITS TO FIXED-PRICE CONTRACTS
          As set forth in paragraphs (a) through (d) below, each sole-source
fixed-price Government Contract priced in excess of $10 million entered into
after the Date of Execution of this Agreement (or adjusted pursuant to
subsection 3.4(a)(1)) will be subject to a price reduction if a Recovery from a
Third Party in excess of $5 million is received during the period of performance
of such a Government Contract.
          (a) At the conclusion of contract performance, the total of Allowable
Site Restoration Costs allocated to the contract in excess of credits allocated
to the contract as determined pursuant to sections 4.1 through 4.3 above (“Total
Allocated Cost”), will be compared to the total Site Restoration Costs included
within the contract price (“Total Negotiated Cost”).
          (b) The contract price will be reduced by the amount by which the
Total Negotiated Cost is greater than the Total Allocated Cost, provided that
the price reduction shall not exceed the total credit to Allowable Site
Restoration Costs on the contract

- 19 -



--------------------------------------------------------------------------------



 



attributable to such Recovery from a Third Party, as determined pursuant to
Sections 4.1 through 4.3 above.
          (c) In no event shall there be an increase to the contract price under
this Section 5.
          (d) As to each sole-source fixed-price Aerojet subcontract priced in
excess of $10 million entered into after the Date of Execution of this Agreement
(or adjusted pursuant to subsection 3.4(a)(1)), Aerojet agrees to use its best
efforts to include a clause requiring the prime contractor to provide the
Government the full benefit of the price reduction to be made by Aerojet on each
such subcontract pursuant to this Section 5, plus all applicable prime
contractor mark-ups. If such a clause is not included in any such Aerojet
subcontract, the United States may require Aerojet to pay directly to the United
States the price reduction made on each such subcontract pursuant to this
Section 5.
6. OPTION TO TERMINATE
          (a) Each party reserves the option to terminate application of this
Agreement as to any Site Restoration Costs incurred following the certification
or other formal determination by the cognizant environmental enforcement
agency(ies) that all Remedial Action has been completed and no further Remedial
Action is required. Either party may exercise this option by issuing

- 20 -



--------------------------------------------------------------------------------



 



written notice to the other party no earlier than 60 days following such
certification or formal determination. The effective date of such exercise of
option shall be the ninetieth day following issuance of the written notice.
          (b) An exercise of option under this Section 6 shall not affect the
application of this Agreement as to any Site Restoration Costs incurred before
the effective date of the exercise of the option.
7. COVENANTS, RELEASES, RESERVATIONS OF RIGHTS AND DISMISSAL OF APPEAL
     7.1 Subject to the provisions of Section 3 above and this Section 7, as to
Site Restoration Costs which Aerojet has incurred or will incur after July 1,
1989 until the effective date of exercise of the option under Section 6:
          (a) Aerojet agrees for itself, its successors, assigns, subrogees,
representatives, and any other person or entity claiming through or under it, to
remise, release and forever discharge the United States, its agencies, officers,
employees, instrumentalities, administrators and all representatives thereof
from any claim, counterclaim or cross-claim that Aerojet asserted or could have
asserted in the appeal in ASBCA No. 40309 and in the consolidated actions
captioned United States et al. vs. Aerojet General Corp. et al., (E.D. Cal.
CIVS-86-0063-EJG, CIVS-86-0064-EJG), or on any other basis; and

- 21 -



--------------------------------------------------------------------------------



 



          (b) Aerojet agrees for itself, its successors, assigns, subrogees,
representatives, and any other person or entity claiming through or under it, to
remise, release and forever discharge Aerojet’s prime contractors on Contracts
with the United States from any and all claims, causes of action and demands of
any kind whatsoever under or on the basis of Aerojet’s subcontracts with such
prime contractors.
          (c) Nothing in this Section 7.1 shall impair any Aerojet right or
defense in response to any demand or action of the United States pursuant to any
environmental law or regulation. All such rights and defenses are hereby
reserved, including but not limited to any right or defense based upon section
106(b)(2) of CERCLA (42 U.S.C.A. § 9606(b)(2)) or under any other provision of
law.
     7.2 The United States, its agencies, officers, employees,
instrumentalities, administrators and all representatives thereof agree to
remise, release and forever discharge Aerojet, its parent corporations,
subsidiaries, affiliates, past or present officers, directors, employees, and
all representatives thereof, including without limitation its successors,
assigns, subrogees, representatives, and anyone claiming through or under it,
from any and all claims, causes of action and demands of any kind whatsoever to
recover:
          (a) Site Restoration Costs;

- 22 -



--------------------------------------------------------------------------------



 



          (b) Recovery from a Third Party, except in accordance with the
provisions of Sections 4 and 5; and
          (c) the amount of any claim which any Aerojet Insurer or other third
party asserts against the United States in respect of Site Restoration Costs.
     7.3 Within 90 days after the Date of Execution of this Agreement, the
parties shall:
          (a) cause the dismissal of the appeal in ASBCA No. 40309; and
          (b) seek that the Court in the consolidated actions captioned United
States et al. vs. Aerojet General Corp. et al., (E.D. Cal. CIVS-86-0063-EJG,
CIVS-86-0064-EJG), enter the Stipulation and Order in the form specified in
Exhibit B to this Agreement for a stay of proceedings with respect to Aerojet’s
counterclaim against the United States in that action. If the State of
California does not agree to stipulate to such a Stipulation and Order, Aerojet
and the United States will seek entry of the Order by noticed motion to the
Court.
     7.4 Nothing in this Agreement shall be construed to release claims or
otherwise settle any costs other than Site Restoration Costs incurred prior to
the effective date of exercise of the

- 23 -



--------------------------------------------------------------------------------



 



option under Section 6. The parties expressly reserve all rights, claims and
defenses as to any costs other than Site Restoration Costs. Without limitation
of the foregoing, nothing in this Agreement shall restrict the right of either
Aerojet or the United States to lift the stay of proceedings relative to
Aerojet’s counterclaim in the consolidated actions captioned United States et
al. vs. Aerojet General Corp. et al., (E.D. Cal. CIVS-86-0063-EJG,
CIVS-86-0064-EJG), in accordance with the Stipulation and Order specified in
Exhibit B to this Agreement.
     7.5 The releases provided by Aerojet in Section 7.1 above are conditioned
upon the United States fulfilling its obligations under Section 3 of this
Settlement Agreement. If a court or board of contract appeals decides (the
“Court or Board Decision”) that the United States need not fulfill, or is
precluded from, fulfilling its obligations under Section 3 to recognize what are
determined to be Allowable Site Restoration Costs under this Agreement, then:
          (a) other provisions hereof notwithstanding, the releases provided by
Aerojet herein will no longer be applicable;
          (b) Aerojet shall be entitled to pursue all claims of whatever kind
against the United States for recovery or recognition of Site Restoration Costs
governed (directly or by reason of resjudicata or collateral estoppel) by the
Court or Board Decision; as follows:

- 24 -



--------------------------------------------------------------------------------



 



               (i) before filing any such claim and pending issuance of the
Court or Board Decision, Aerojet will request that the United States enter into
an agreement tolling all statutes of limitation applicable to Aerojet’s claims
for a period of not to exceed two years.
               (ii) Aerojet may bring an action in any forum to seek recovery or
recognition of such Site Restoration Costs if the United States fails to enter
into such an agreement within 90 days of the Aerojet request or, if such an
agreement is obtained, any time after the agreement expires.
          (c) Aerojet’s releases shall remain in effect with respect to those
Site Restoration Costs as to which the United States has recognized Allowable
Site Restoration Costs in accordance with Section 3 of this Agreement.
     7.6 Except as provided in Sections 7.1 and 7.2, nothing in this Agreement
shall constitute or be construed as a release or a covenant not to sue as to any
claim or cause of action against any person or entity not a signatory to this
Agreement.
     7.7 Nothing in this Agreement shall constitute or be construed as a release
or a covenant not to sue as to any matter not expressly addressed by
Sections 7.1 and 7.2 of this Agreement.

- 25 -



--------------------------------------------------------------------------------



 



     7.8 Except to the extent the reservations of claims and assertions set
forth in paragraph 22 of the Partial Consent Decree are superseded by the terms
of this Section 7, nothing in this Agreement shall in any way limit the rights
and obligations of the parties with respect to the Partial Consent Decree. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms of the Partial Consent Decree, the terms of the Partial
Consent Decree shall prevail over the terms of this Agreement.
     7.9 As to rights not released by this Agreement: the transfer of the
property pursuant to the Government’s acceptance of the offer described in
Section 9 of this Agreement shall not alter or modify the parties’ respective
rights, liabilities and responsibilities regarding environmental cleanup or
compliance with environmental laws, statutes, ordinances, and regulations with
respect to actions that occurred prior to the effective date of the property
transfer. In this regard, without limitation, the purchase of the property shall
not be deemed to alter or affect, and may not be used by either party as a basis
for asserting or denying, a party’s liability under CERCLA or any analogous
state law or common law for discharges of hazardous substances occurring before
the date the property is transferred.

- 26 -



--------------------------------------------------------------------------------



 



8. REPORTS
     8.1 Until the first fiscal year following the effective date of an exercise
of the option under Section 6, Aerojet will include the following information in
its Forward Pricing Rate Proposal submitted annually to the United States:
          (a) the total Site Restoration Costs incurred in all preceding fiscal
years;
          (b) an accounting of the Site Restoration Costs incurred during the
preceding fiscal year, including: (i) the amount of any Recovery from a Third
Party obtained during the fiscal year; (ii) the proration of amounts applied as
credits under the Stage A Settlement Agreement and under Section 4 of this
Agreement; (iii) the amount of credits applied pursuant to Section 4, if any;
(iv) the net amount of Site Restoration Costs included in Aerojet’s indirect
cost pool(s) during the fiscal year; and (v) the amount of Aerojet’s applicable
base for allocation of Site Restoration Costs in the fiscal year;
          (c) the amount of any price reductions made pursuant to Section 5;
          (d) a projection and description of the Site Restoration Costs
estimated to be incurred during the current fiscal year,

- 27 -



--------------------------------------------------------------------------------



 



separately identified so as to permit a separate agreement on Site Restoration
Costs, if appropriate; and
          (e) a separate projection and description of contemporary costs (as
defined in Aerojet’s CAS Disclosure Statement) to be incurred during the current
fiscal year.
     8.2 Aerojet will provide to the CACO and DACO two copies of each quarterly
progress report prepared by Aerojet pursuant to the Partial Consent Decree. At
the request of the Administrative Contracting Officer, Aerojet will provide
briefings at reasonable intervals on the progress of the work undertaken to
implement the Partial Consent Decree and a final consent decree, if one is
entered by the court.
9. TRANSFER OF GOVERNMENT–OWNED PROPERTY
          (a) Aerojet hereby offers to purchase certain property, facilities,
and equipment presently owned by the United States and situated at the Aerojet
Site, as described in and in accordance with the terms set forth in Exhibit A
attached hereto, which is hereby incorporated as if fully set forth in this
Agreement. Aeronautical Systems Center, Wright-Patterson Air Force Base, and the
U.S. General Services Administration are the authorized government authorities
for any property, facilities and equipment transfer.

- 28 -



--------------------------------------------------------------------------------



 



          (b) This Agreement, and each section of this Agreement, shall remain
in full force and effect regardless of whether the Government accepts Aerojet’s
offer or whether the parties are able to reach agreement on the transfer of any
such property, facilities and equipment.
10. DISPUTES
          Either party may enforce this Agreement under any available remedy,
including without limitation remedies under the Contracts Disputes Act of 1978,
41 U.S.C. §§ 601 et seq. and the “Tucker Act”, 28 U.S.C. § 1491, through action
before the Armed Services Board of Contract Appeals or the courts, in the event
of a failure by the other party to fulfill its obligations. This Section 10
shall apply to any dispute between Aerojet and the United States involving the
interpretation of this Agreement, including without limitation, whether specific
costs incurred by Aerojet constitute Site Restoration Costs under Section 2.10
above.
11. OTHER PROVISIONS
     11.1 The United States reserves the right to question on the following
grounds any particular charge or portion of a charge to costs made allowable by
this Agreement:

- 29 -



--------------------------------------------------------------------------------



 



          (a) the charge is unallowable for reasons unrelated to its character
as an environmental cost (e.g., a charge for unallowable entertainment expense
under FAR 31.205-14); or
          (b) the charge is unallowable because it is believed to be
unreasonable in amount for the services or supplies provided.
     11.2 Except as otherwise specifically provided in this Agreement, this
Agreement shall take precedence over any contracts or other agreements between
Aerojet and the United States regarding the United States’ obligations to
Aerojet relative to Site Restoration Costs; provided, however, that nothing in
this Agreement shall preclude Aerojet from recovering Site Restoration Costs
which are determined to be recoverable as direct costs under the termination or
close-out settlements of Contract Nos. F04704-87-C-0050 and F04704-88-C-0025,
respectively. Aerojet will remove all costs so recovered from its indirect cost
pool allocable to Government Contracts.
     11.3 The parties have entered into this Agreement for the purpose of
compromising and settling all claims and disputes between them with respect to
Site Restoration Costs, and intend that this Settlement Agreement will apply to
Site Restoration Costs allocated to existing and future Government Contracts.
          (a) Aerojet and the United States agree that nothing in this Agreement
is inconsistent with the current provisions of FAR

- 30 -



--------------------------------------------------------------------------------



 



Part 31. Except to the extent that it is beyond the authority of the United
States to commit itself under this Agreement, this Settlement Agreement is
intended to be implemented and enforced irrespective of any future changes in
statute or regulation. In this regard, Aerojet and the United States each
recognize and expressly assume the risk that a change in the statutes or
regulations could support a treatment of Site Restoration Costs that is
different from that required by this Agreement.
          (b) In an action to enforce this Agreement, the following issues shall
be deemed to have been resolved, irrespective of any change in statute or
regulation:
               (1) the reasonableness of past conduct giving rise to Site
Restoration Costs, including whether such conduct complied with applicable laws,
regulations, permits, orders and any other legal requirements or whether such
conduct was without fault, negligent, reckless, intentional, wilful, or
otherwise culpable;
               (2) the extent to which performance of Government Contracts
contributed to the conditions giving rise to Site Restoration Costs; and
               (3) Aerojet’s diligence in responding to the environmental
conditions and pursuing available sources for the recovery of Site Restoration
costs.

-31-



--------------------------------------------------------------------------------



 



Provided, that nothing in this Section 11.3(b) shall be construed as resolving
such issues in any action other than an action to enforce the provisions of this
Settlement Agreement.
     11.4 Aerojet will expense Site Restoration Costs and will not be required
to capitalize and depreciate such costs for government contract accounting
purposes, as long as such treatment is consistent with generally accepted
accounting principles (“GAAP”) and applicable Cost Accounting Standards in
effect at the time the costs are incurred.
     11.5 In the event that manufacturing and test operations at Aerojet’s
Sacramento Site are permanently transferred to another Aerojet location,
Allowable Site Restoration Costs shall be allocated to the most appropriate
indirect cost pool at the site where the work is transferred. In the event that
manufacturing and test operations at Aerojet’s Sacramento Site are substantially
discontinued, Allowable Site Restoration Costs shall be treated as residual
corporate home office costs allocable throughout Aerojet- General Corporation to
all corporate segments. Aerojet shall notify the DACO and CACO of any change in
allocation described in this subsection 11.5, prior to making such change. Any
disagreement as to whether the change comes within the terms of this subsection
11.5 shall be resolved under Section 10, Disputes. Nothing in this Section 11.5
shall preclude Aerojet from proposing a different accounting treatment for
Allowable Site Restoration

-32-



--------------------------------------------------------------------------------



 



Costs consistent with Aerojet’s accounting practices in effect at the time of
any such proposal.
     11.6 This Agreement resolves disputed claims. Neither this Agreement nor
its terms constitutes any admission of liability, an admission of fact or
evidence of such, or an admission of violation of any law or regulation.
     11.7 The parties designate the following persons to whom all reports and
notices provided pursuant to this Agreement will be sent:

     
For Aerojet
  For the United States
 
   
William L. Berry, Jr.
  Emil Bagneschi
Senior Counsel
  Corporate Administrative
Aerojet-General Corporation
  Contracting Officer (CACO)
1940 Alabama Avenue
  DCMAO — San Francisco
P. O. Box 3530
  1265 Borregas
Rancho Cordova, CA 95741-3530
  Sunnyvale, CA 94089
 
   
 
  Algird C. Radavice
 
  Divisional Administrative
 
  Contracting Officer (DACO)
 
  DCMO Sacramento
 
  P. O. Box 15846
 
  Sacramento, CA 95852-1846

Each party may substitute another individual for its representative(s)
designated above by providing written notice to the other party.
     11.8 This Agreement, and each of its terms and conditions, shall apply to
and be binding upon (a) Aerojet-General Corporation, its successors, assigns,
subrogees, representatives, and any other

-33-



--------------------------------------------------------------------------------



 



person or entity claiming through or under it; and (b) the United States, its
agencies, officers, employees, instrumentalities, administrators and all
representatives thereof.
     11.9 This Agreement, or any portion of this Agreement, may be amended,
deleted or terminated only by a written agreement executed by both of the
undersigned representatives of Aerojet and the United States, or his or her
successors, respectively.
     11.10 This agreement constitutes the entire agreement between Aerojet and
the United States and supersedes any prior or contemporaneous agreement
concerning the subject matter of this Agreement. The parties anticipate the
creation of summary documents and administrative guides to assist the parties in
implementing the Agreement. Such summaries and guides do not constitute part of
this Agreement.
     11.11 The headings used in this Agreement are intended solely for
convenience and shall not determine or alter the rights and obligations of the
parties to this Agreement.
     11.12 Each undersigned representative certifies that he or she is fully
authorized to enter into and execute this Agreement, and to legally bind the
party represented.

-34-



--------------------------------------------------------------------------------



 



     
For United States of America
  For Aerojet-General Corporation
 
   
/s/ Donald P. Springer
  /s/ Roger I. Ramseier
 
   
 
   
Name: Donald P. Springer
  Name: Roger I. Ramseier
 
   
Title: Corp. Admin. Contr. Officer
  Title: President
 
   
Date: 21 September 1993
  Date: Sept 13, 1993
 
   
Approved as to form
  Approved as to form
 
   
/s/ Samuel R. Hilker
  /s/ Allan J. Joseph
 
   
 
   
Counsel for the United States
  Counsel for Aerojet-General Corp.
 
   
Date: 16 Sept 1993
  Date: September 13, 1993

-35-



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
OFFER TO PURCHASE REAL ESTATE,
IMPROVEMENTS AND RELATED PERSONAL PROPERTY AND
ACCEPTANCE
          This Offer to Purchase Real Estate, Improvements and Related Personal
Property and Acceptance (“Offer”) is made and entered into by Aerojet-General
Corporation, an Ohio corporation (“Buyer”) to the United States of America,
acting by and through the Administrator of General Services (“Seller”) regarding
the Property, as defined below.
ARTICLE 1
OFFER AND ACCEPTANCE
          1.1 Offer to Purchase. Upon the Date of Execution of that certain
Settlement Agreement between the United States of America and Buyer settling
Buyer’s Site Restoration Costs claims at its Sacramento plant (the “Settlement
Agreement”), Buyer offers to purchase the Property, as hereinafter defined,
subject to the terms and conditions of this Offer (the “Offer Date”).
          1.2 Acceptance of Offer. At any time within two (2) years of the Date
of Execution of the Settlement Agreement, Seller may accept the Offer, and
during such two (2) years the Offer shall remain firm and continuing, and shall
not be revoked by Buyer. Seller shall accept said offer by execution of the
Acceptance attached to this Offer and delivery of one original executed
Acceptance to the Escrow Holder, as hereinafter defined, and upon such
acceptance this Offer shall constitute the binding agreement of Buyer and
Seller.
ARTICLE 2
PURCHASE AND SALE
          2.1 Property. The “Property”, as hereinafter used, is comprised of:
               (a) Land. All of that land, approximately fifty-two (52) acres in
size, which is subject to Air Force Facility Contract F04701-75-C-0067 (the
“Land”).
               (b) Buildings and Improvements. All buildings and improvements
owned by the United States Air Force on the Land, and controlled as real
property subject to Air Force Facility Contract F04701-75-C-0067; and all
buildings and improvements owned by the United States Navy, and controlled as
real property subject to Navy Facility Contract N00030-91-E-0094 (the “Buildings
and Improvements”).

1



--------------------------------------------------------------------------------



 



               (c) Personal Property. All Industrial Plant Equipment (IPE) and
Other Plant Equipment (OPE) owned by the United States Navy subject to Navy
Facility Contract N00030-91-E-0094 (the “Personal Property”).
               Further Description of Property. Prior to closing, the Parties
shall jointly determine the exact description of the Land, and an exact
identification of the Buildings and Improvements and Personal Property.
          2.2 Purchase Price. The total purpose price (“Purchase Price”) for the
Property is Two Million Five Hundred Thousand Dollars ($2,500,000.00), and shall
be payable in accordance with this Section 2.2.
               (a) Buyer’s Deposit. Within three (3) business days of the date
the Settlement Agreement is executed by both parties thereto, Buyer shall open
the Escrow (as defined herein) by depositing with Escrow Holder (being Placer
Title Insurance Company, or any other title company chosen by Buyer after notice
to Seller) a copy of this Offer and Buyer shall deposit with Escrow Holder the
sum of Two Hundred Fifty Thousand Dollars ($250,000.00) (“Buyer’s Deposit”) in
cash, wire transfer of funds, certified or bank cashier’s check, or irrevocable
letter of credit in the amount of Buyer’s Deposit. Escrow Holder shall invest
Buyer’s Deposit in an interest bearing account selected by Buyer. Buyer’s
Deposit, together with all interest accrued thereon as of the date of the
Opening of Escrow, shall be applied towards the payment of the Purchase Price,
or refunded to Buyer as set forth in GSA Form 2041 “General Terms Applicable to
Negotiated Sales”, attached hereto as Attachment 1 and incorporated herein (the
“General Terms”), or paid to and retained by Seller as set forth in the General
Terms.
               (b) Balance. At least twenty-four (24) hours prior to the Closing
Date (as defined herein), Buyer shall deposit with Escrow Holder a sum equal to
the Purchase Price, less the sum of (i) Buyer’s Deposit plus (ii) the accrued
interest thereon, in cash, wire transfer of funds, certified or bank cashier’s
check.
ARTICLE 3
COVENANTS
          3.1 Covenants of Seller.
               (a) Further Transfers. During the period from the effective date
of the Settlement Agreement through the Close of Escrow, unless Buyer shall have
given its prior written consent thereto, Seller shall not transfer, convey,
encumber, lease or assign any right, title or interest in or to all or any
portion of the Property.

2



--------------------------------------------------------------------------------



 



               (b) Close of Escrow. At the Close of Escrow, as hereinafter
defined, Seller shall:
                    (1) convey the Real Property to Buyer, subject to all
easements, conditions, and restrictions of record on the Closing Date, as
hereinafter defined, by a fully executed and notarized quitclaim deed (the
“Quitclaim Deed”);
                    (2) convey the Plant Equipment to Buyer by a fully executed
and notarized bill of sale (the “Bill of Sale”);
                    (3) terminate any right, title, and interest the United
States Navy may claim or have in any real property Buyer owns in Sacramento
County by fully executed and notarized termination agreements and/or quitclaim
deeds; and
                    (4) execute and deliver such other documents or instruments
as may be reasonably required by Buyer at least three (3) business days prior to
the Closing Date to effect the closing of the transactions contemplated in this
Offer.
          3.2 Covenant of Buyer.
               (a) Defense Capabilities . Buyer agrees to maintain the existing
capabilities of the Property for defense production for a period of five (5)
years from the Closing Date, and Buyer agrees that its use of the Property will
not jeopardize the existing capabilities of the Property for such defense
production; provided, however, Buyer may demolish, remove, dispose, modify, or
alter any portion of the Property not essential to foreseeable defense
production needs.
               (b) Close of Escrow. At the Close of Escrow, as hereinafter
defined, Buyer shall:
                    (1) deliver the Buyer’s Deposit plus the accrued interest
thereon and the balance of the Purchase Price to Seller including the Buyer’s
Deposit, to Seller in cash, wire transfer of funds, certified or bank cashier’s
check; and
                    (2) execute and deliver such other documents or instruments
as may be reasonably required by Seller at least three (3) business days prior
to the Closing Date to effect the closing of the transactions contemplated in
this Offer.
ARTICLE 4
CONDITIONS
          4.1 Both Parties Conditions to Closing. The Closing shall not take
place, and the Property shall not be purchased and sold, until and unless the
following conditions have been satisfied on or prior to the Closing Date:

3



--------------------------------------------------------------------------------



 



               (a) Cost Agreement. Buyer and its cognizant Department of Defense
Administrative Contracting Officer shall have agreed that the costs Buyer incurs
in maintaining, repairing, restoring, demolishing, disposing or otherwise
attending to the Property after the Closing Date shall be considered allowable
for allocation to Buyer’s government contracts, notwithstanding any restrictions
on the allowability of idle facilities and idle capacity costs, but otherwise
subject to the right of Seller to question and audit costs pursuant to law and
regulations.
               (b) Termination of Navy Interests. Seller shall have delivered
fully executed termination agreements and/or quitclaim deeds effectively
terminating any right, title, and interest the United States Navy may claim or
have in any real property Buyer owns in Sacramento County.
               (c) Defense Capabilities. Seller shall have corrected prior to
the Closing Date, after notice from Buyer, any deficiencies or defects to title
or otherwise that could impair the ability of Buyer to comply with its covenant
to maintain the defense capabilities of the Property as set forth in
Section 5.2.
ARTICLE 5
ESCROW INSTRUCTIONS
          5.1 Close of Escrow: Closing Date. The “Close of Escrow” shall mean
the closing of the purchase and sale of the Property pursuant to this Offer, as
evidenced by the recording of the Quitclaim Deed in the Official Records of the
County Recorder of Sacramento County, California. The Close of Escrow shall take
place on the date thirty (30) days from the date Seller executes and delivers a
signed copy of the Acceptance attached to this Offer to the Escrow Holder
(“Closing Date”).
          5.2 Conditions to the Close of Escrow. The Close or Escrow shall not
take place unless and until Delivery of Sums and Documents. Both parties have
deposited with Escrow Holder all sums and documents required by this Offer.
          5.3 Delivery. Notwithstanding Buyer’s possession of the Property
through any facility contracts referenced in Section 2.1, for purposes of the
General Terms, possession of the Property shall be deemed to be delivered to
Buyer at the Close of Escrow.
          5.4 Escrow Holder’s General Provisions. Escrow Holder is hereby
instructed to attach as Attachment 2 to this Offer a copy of Escrow Holder’s
standard printed escrow instructions, which are hereby incorporated into this
Offer in their entirety. In the event of any inconsistency between this Offer
and such standard printed escrow instructions this Offer shall govern the rights
and obligations of Seller and Buyer.

4



--------------------------------------------------------------------------------



 



ARTICLE 6
MISCELLANEOUS
          6.1 Title Insurance. Buyer may (i) order from Placer Title Insurance
Company, or such other title insurance company as Buyer may select (“Title
Company”) a preliminary title report (“Report”) covering the Land and all
buildings and improvements thereon pursuant to which Title Company shall commit,
upon payment of its usual and customary premium therefor, to issue its ALTA
Extended Coverage Owner’s Title Insurance Policy (“ALTA Policy”) covering the
Property, with liability in an amount to be determined by Buyer, insuring title
to the Real Property as vested in Buyer; (ii) order an ALTA survey (“ALTA
Survey”) covering the Real Property prepared by a licensed surveyor or civil
engineer in sufficient detail to provide for the ALTA Policy certified to Buyer
and the Title Company in form satisfactory to Buyer.
          6.2 GSA Form 2041. GSA Form 2041 entitled “General Terms Applicable to
Negotiated Sales” is attached hereto as Attachment 1, and incorporated herein.
In the event of any inconsistency between this Offer and said General Terms
Applicable to Negotiated Sales this Offer shall govern the rights and
obligations of Seller and Buyer.
          6.3 Non-Discrimination Covenant. The “Non- Discrimination Covenant” is
attached hereto as Attachment 3, and incorporated herein.
          6.4 Notices. Any and all notices required or permitted to be given
hereunder shall be in writing and shall be personally delivered or mailed by
certified or registered mail, return receipt requested, postage prepaid, to the
respective parties at the addresses set opposite the parties signatures below.
Either party may change its address by a notice given to the other party in the
manner set forth above. Any notice given personally shall be deemed to have been
given upon service and any notice given by certified or registered mail shall be
deemed to have been given on the third (3rd) day after such notice is mailed.
          6.5 No Merger. All covenants and other obligations contained in this
Offer shall survive recordation and delivery of the Quitclaim Deed.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Offer as of the
dates set opposite their signatures below.
Authority to Purchase.

                     
By
          Date        
 
 
 
         
 
   
 
                   
Title
                   
 
 
 
               

CERTIFICATE OF CORPORATE BUYER
          I,                                         , certify that I am
                                         of the                     , the
Company named as Buyer herein; that                      who signed this Offer
to Purchase on behalf of the                      is                      of
said Company; that said Offer to Purchase was duly signed for and on behalf of
said Company by authority of its governing body and is within the scope of its
Company powers.
          -

6



--------------------------------------------------------------------------------



 



ACCEPTANCE — UNITED STATES
     The Offer to Purchase as set forth above is accepted this ___day of
                    , 1993.

             
 
          UNITED STATES OF AMERICA
 
          ACTING BY AND THROUGH THE
 
          ADMINISTRATOR OF GENERAL
 
          SERVICES
 
           
Date
           
 
           
 
          Commissioner
 
          Federal Property Resources
 
          Service

7



--------------------------------------------------------------------------------



 



NON-DISCRIMINATION COVENANT
(To be included in instrument of conveyance)
The Grantee covenants for itself, its heirs, successors, and assigns and every
successor in interest to the property hereby conveyed, or any part thereof, that
the said Grantee and such heirs, successors, and assigns shall not discriminate
upon the basis of race, color, religion, sex, or national origin in the use,
occupancy, sale, or lease of the property, or in their employment practices
conducted thereon. This covenant shall not apply, however, to the lease or
rental of a room or rooms within a family dwelling unit; nor shall it apply with
respect to religion to premises used primarily for religious purposes. The
United States of America shall be decaed a beneficiary of this covenant without
regard to whether it remains the owner of any land or interest therein in the
locality of the property hereby conveyed and shall have the sole right to
enforce this covenant in any court of competant jurisdiction.

 



--------------------------------------------------------------------------------



 



EXHIBIT B

 



--------------------------------------------------------------------------------



 



LAWRENCE A. HOBEL
California State Bar #73364
HELLER, EHRMAN, WHITE & MCAULIFFE
333 Bush Street
San Francisco, California 94104-2878
Telephone: (415) 772-6348
Attorneys for Defendants and Counterclaimants
AEROJET-GENERAL CORPORATION AND
CORDOVA CHEMICAL COMPANY
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

             
UNITED STATES OF AMERICA,
    )      
 
    )      
Plaintiff,
    )      
 
    )      
     v.
    )     NO. CIV-S-86-0063-EJG
 
    )     NO. CIV-S-86-0064-EJG
AEROJET-GENERAL CORPORATION
    )      
and CORDOVA CHEMICAL COMPANY,
    )     CONSOLIDATED
 
    )      
Defendants,
 
    )      
 
    )     STIPULATION AND ORDER RE
 
    )     PROSECUTION OF COUNTERCLAIM
PEOPLE OF THE STATE OF CALIFORNIA,
    )     OF AEROJET GENERAL
 
    )     CORPORATION AND CORDOVA
Plaintiff,
    )     CHEMICAL COMPANY AGAINST
 
    )     THE UNITED STATES OF
     v.
    )     AMERICA
 
    )      
AEROJET-GENERAL CORPORATION and
    )      
CORDOVA CHEMICAL COMPANY,
    )      
 
    )      
Defendants.
 
    )      
 
    )      
AEROJET-GENERAL CORPORATION, and
    )      
CORDOVA CHEMICAL COMPANY,
    )      
 
    )      
Counterclaimants,
    )      
 
    )      
     v.
    )      
 
    )      
UNITED STATES OF AMERICA,
    )      
 
    )      
Counter-Defendant.
 
    )      

STIPULATION AND ORDER RE
PROSECUTION OF COUNTERCLAIM

 



--------------------------------------------------------------------------------



 



     Whereas, on September 25, 1990, Defendants Aerojet-General Corporation
(“Aerojet”) and Cordova Chemical Company (collectively, the “Defendants”) filed
the Counterclaim of Aerojet General Corporation and Cordova Chemical Company
Against the United States of America and Demand For Jury Trial (the
“Counterclaim”) against Plaintiff United States of America (“United States”) in
these consolidated actions.
     Whereas, by Stipulation and Order dated September 25, 1990, the prosecution
of the Counterclaim was stayed, subject to certain exceptions, during the
pendency of settlement discussions between the United States Air Force and
Aerojet in the matter entitled Appeal of Aerojet-General Corporation Under
Contract No. F04704-88-C-0025, Armed Services Board of Contract Appeals Case No.
40309 (“ASBCA No. 40309”).
     Whereas, the United States Air Force and Aerojet have entered into a
settlement agreement in ASBCA No. 40309 (the “ASBCA Settlement Agreement”),
which releases certain rights of the parties that might otherwise be asserted in
this action, but also reserves to the parties certain rights that are the
subject of this action.
     Whereas, as a condition of the ASBCA Settlement Agreement, the parties must
seek an order of the Court in these consolidated actions, in accordance with
terms and conditions of this stipulation, as to the prosecution of claims that
are not resolved by the ASBCA Settlement Agreement; and
     Whereas, to effectuate the terms and conditions of the ASBCA Settlement
Agreement and for good cause shown, the
STIPULATION AND ORDER RE
PROSECUTION OF COUNTERCLAIM

-2-



--------------------------------------------------------------------------------



 



parties hereby stipulate to entry by the Court of the following order:
     1. All further proceedings with respect to the Counterclaim as to matters
not released by the parties in the ASBCA Settlement Agreement and within the
subject matter of the Counterclaim shall be stayed, but the stay shall be lifted
upon written notice by the United States or by one of the Defendants to the
Court and to all parties that actions or claims have been undertaken against
Defendants, or either of them, with respect to such matters.
     2. Defendants’ Counterclaim and Counterdefendants’ defenses to such
Counterclaim shall not be subject to involuntary dismissal based on any alleged
failure to prosecute during the pendency of this stay; and no party shall assert
that the failure to give notice when the right to give notice first arises shall
be deemed a failure to prosecute, regardless how long after the event giving
rise to the right to give notice under Paragraph 1 a party actually gives said
notice.
STIPULATION AND ORDER RE
PROSECUTION OF COUNTERCLAIM

-3-



--------------------------------------------------------------------------------



 



     3. If and when the stay is lifted, the United States shall have sixty
(60) days to file an Answer or other responsive pleading to the Counterclaim.
FOR PLAINTIFF UNITED STATES OF AMERICA

              DATED:                     , 1992   [NAME]         Assistant
Attorney General    
 
                [NAME]         United States Department of justice        
Environmental Defense Section         Environmental and Natural Resources
Division         P.O. Box 23986         Washington, D.C. 20026-3986    
 
                     [NAME]                    , United States         Attorney
for the Eastern District         of California         3305 Federal Building    
    650 Capitol Mall         Sacramento, California 95814    
 
           
 
  By:        
 
     
 
        United States Department of Justice         Environmental Defense
Section         Environmental and Natural Resources Division         P.O. Box
23986         Washington, D.C. 20026-3986    

FOR PLAINTIFF THE STATE OF CALIFORNIA

              DATED:                     , 1992   DANIEL E. LUNGREN        
Attorney General of the State of         California    
 
           
 
  By:        
 
     
 
EDNA WALZ    
 
      Deputy Attorney General    
 
      Department of Justice of the    
 
           State of California    
 
      1515 “K” Street    
 
      Sacramento, California 95814    

STIPULATION AND ORDER RE
PROSECUTION OF COUNTERCLAIM

-4-



--------------------------------------------------------------------------------



 



FOR DEFENDANTS AND COUNTERCLAIMANTS AEROJET-GENERAL CORPORATION AND CORDOVA
CHEMICAL COMPANY

             
DATED:                     , 1992
  By:        
 
     
 
LAWRENCE A. HOBEL    
 
      HELLER, EHRMAN, WHITE & McAuliffe    
 
      333 Bush Street    
 
      San Francisco, CA 94104-2878    

IT IS SO ORDERED:
DATED:                      1992

         
 
 
 
JUDGE OF THE UNITED STATES DISTRICT COURT    

STIPULATION AND ORDER RE
PROSECUTION OF COUNTERCLAIM

-5-